Name: Commission Regulation (EC) No 1608/2002 of 10 September 2002 amending Regulation (EC) No 1661/1999 as regards the list of customs offices permitting the declaration of products for free circulation in the Community
 Type: Regulation
 Subject Matter: electrical and nuclear industries;  tariff policy;  Europe;  international trade;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R1608Commission Regulation (EC) No 1608/2002 of 10 September 2002 amending Regulation (EC) No 1661/1999 as regards the list of customs offices permitting the declaration of products for free circulation in the Community Official Journal L 243 , 11/09/2002 P. 0007 - 0010Commission Regulation (EC) No 1608/2002of 10 September 2002amending Regulation (EC) No 1661/1999 as regards the list of customs offices permitting the declaration of products for free circulation in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 737/90 of 22 March 1990 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station(1), as last amended by Regulation (EC) No 616/2000(2), and in particular Article 6 thereof,Whereas:(1) According to Article 1(3)(b) of Commission Regulation (EC) No 1661/1999 of 27 July 1999 laying down detailed rules for the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station(3), as last amended by Regulation (EC) No 1621/2001(4), the products listed in Annex I to that Regulation may only be declared for free circulation in the Member State of destination in a restricted number of customs offices. Annex III to Regulation (EC) No 1661/1999 contains the list of those customs offices.(2) In view of the request of the competent authorities of Germany, Sweden and France, it is appropriate to modify the list of customs offices in their territory.(3) Regulation (EC) No 1661/1999 should therefore be amended accordingly.(4) The measures provided in this Regulation are in accordance with the opinion of the Committee established by Article 7 of Regulation (EEC) No 737/90,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1661/1999 is amended as follows:Annex III is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 September 2002.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 82, 29.3.1990, p. 1.(2) OJ L 75, 24.3.2000, p. 1.(3) OJ L 197, 29.7.1999, p. 17.(4) OJ L 215, 9.8.2001, p. 18.ANNEX"ANNEX IIILIST OF CUSTOMS OFFICES IN WHICH PRODUCTS LISTED IN ANNEX I MAY BE DECLARED FOR FREE CIRCULATION IN THE EUROPEAN COMMUNITY>TABLE>"